       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 1 of 19




                                                  November 15, 2019

Via ECF and Email
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

              RE: United States v. Omar Amanat, 15 Cr. 536 (PGG)

Dear Judge Gardephe:

       We are the attorneys representing Omar Amanat in the above-captioned

matter. We write to move the Court for an order requiring the government to turn

over materials pursuant to Rule 16 and Brady v. Maryland, 373 U.S. (1963) and its

progeny, including Giglio v. United States, 405 U.S. 150 (1972) and Kyles v. Whitley,

514 U.S. 419 (1995).


    I. Procedural Posture

       As the Court is aware, Omar Amanat was convicted by a jury on December

26, 2017. His brother, Irfan Amanat was tried and convicted in the same case on

October 29, 2018. During Irfan Amanat’s trial, the government advised the Court in

a sealed ex parte letter that it intended to seek Irfan Amanat’s remand based on

“evidence that he has engaged in obstruction of justice.” I.A.Tr. 900.1




1References to Irfan Amanat’s trial transcript will be labeled with I.A.Tr. and the page
number.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 2 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 2 of 19


      Immediately after the jury verdict in Irfan Amanat’s trial, on October 29,

2018, the government requested a recess in order to bring a witness, Spyros

Enotiades, from the U.S. Attorney’s Office to the courtroom. During the recess,

Enotiades had a medical emergency which required brief hospitalization, and he did

not testify. Instead, the government called Special Agent Julie Amato, who had

attended many of the government’s meetings with Mr. Enotiades and was able to

provide hearsay evidence about what Mr. Enotiades had said at meetings. The

government also admitted portions of text messages that Mr. Enotiades had

provided to it.

      Agent Amato testified that she had personally first spoken to Enotiades in

July of 2018 I.A.Tr. 910. This was subsequent to Omar Amanat’s conviction, on

December 26, 2017 but prior to Irfan Amanat’s trial, which began on October 22,

2018. The government alleged that Omar Amanat and Irfan Amanat had both met

with Enotiades many times during the pendency of their cases, including

throughout Omar Amanat’s trial. Enotiades knew Omar and Irfan Amanat were

represented by counsel the entire time he was in communication with them. At the

October 28, 2018 hearing, the government moved to remand Irfan Amanat, in part

based upon the testimony of Agent Amato and the documents which were provided

to the Court. Irfan Amanat was remanded pending sentencing.

      On November 14, 2018, Counsel for Omar Amanat, Randall Jackson, moved

to withdraw from the case, citing a conflict of interest with Spyros Enotiades,
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 3 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 3 of 19


largely stemming from their time working together at the United States Attorney’s

Office. There were a series of conferences regarding this potential conflict with

counsel for the government present. Mr. Jackson also submitted a letter dated

November 27, 2019 that was filed ex parte and under seal asserting that there were

additional conflicts with his continued representation of Omar Amanat, including

his new firm’s representation of three creditors in the pending bankruptcy petition,

In Re Aman Resorts, 16 Bk 10517(SCC).

      On January 10, 2019 we were assigned, pursuant to the Criminal Justice Act,

to assist Mr. Amanat with matters relating to Mr. Jackson’s conflict. On January

25, 2019, the Court appointed us to represent Mr. Amanat for the remainder of the

criminal case and allowed Mr. Jackson to continue to represent Mr. Amanat with

respect to a loss amount issue that was the subject of Fatico litigation.

      The government intends to show that both Omar Amanat and Irfan Amanat

have committed obstruction of justice, and as a result, they should be assessed a

two-level enhancement for obstruction of justice, pursuant to § 3C1.1. The Court

scheduled a separate Fatico hearing to address the government’s contention that

Omar Amanat and Irfan Amanat asked Mr. Enotiades to create a fake bank

account. After a series of adjournments, Irfan Amanat retained new counsel who

requested that the government provide further discovery. On behalf of Omar

Amanat, we submitted a separate letter, joining in the request for additional

discovery relating to Mr. Enotiades and the government’s allegations.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 4 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 4 of 19


       On September 11, 2019 we submitted a letter to the government, attached as

Exhibit A, formally requesting additional discovery. The government agreed to

comply with some demands and provided us with some discovery on October 8,

2019. On November 5, 2019, we submitted a second letter, attached as Exhibit B,

requesting clarification about the materials we have received to date, and making

further requests for discovery. The government responded with no new discovery

but did clarify a few of our questions.

       We submit this motion requesting that the Court order the government to

provide the defense with the discovery requested by letter, and any other documents

to which we are entitled, pursuant to Rule 16, Brady and its progeny, including

Giglio and Kyles.


    II. Factual Background

    A. Enotiades’ Work for the Government

       Spyros Enotiades was the subject of an extensive profile in the New Yorker in

2018. 2 According to the article in the New Yorker, Mr. Enotiades has worked for

the D.E.A. since 1988 and had previously worked as a spy for Cyprus. Enotiades

specifically works for the Special Operations Division of the D.E.A. which was




2See, Yudhijit Bhattacharjee, The Man who Captures Criminals for the D.E.A. by Playing
them. Available at: https://www.newyorker.com/magazine/2018/07/30/the-man-who-
captures-criminals-for-the-dea-by-playing-them. Attached as Exhibit C.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 5 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 5 of 19


started in 1994 and is comprised of two-dozen partner agencies, including the FBI. 3

According to the article, between 2003 and 2018, Mr. Enotiades received “more than

six million dollars, including two million for” his work on United States v. Chigbo

Umeh, 09 Cr. 524 (JSR), which was prosecuted by the SDNY and, among others,

Assistant United States Attorney Randall Jackson.

       During the trial, Mr. Enotiades claimed that he worked as a “shareholder in a

corporation that specializes in interior design, interior architecture and furniture.”

Umeh Tr. 503.4 But, in the New Yorker article, he stated that he closed his

business in 1999 because he spent most of his time working for the D.E.A., adding,

“if you want to do this job right, you have to do it full time.” Prior to his creation of

a ‘consulting company’, as discussed below, it appears that Enotiades’ primary

source of income is the Department of Justice.

       Enotiades’ work for the government is, by all accounts, unique. He has

worked for various government agencies longer than some agents have been alive.

He is paid more than a traditional government employee who receives a salary and

health insurance. Enotiades is not merely paid small sums for his information, like




3 See, e.g. John Shiffman, Kristina Cooke, Exclusive: U.S. directs agents to cover up program
used to investigate Americans, Reuters, August 5, 2013, available at:
https://www.reuters.com/article/us-dea-sod/exclusive-u-s-directs-agents-to-cover-up-
program-used-to-investigate-americans-idUSBRE97409R20130805. Attached as Exhibit D.
4 Umeh Tr. refers to the transcript of the trial in United States v. Chigbo Umeh, 09 Cr. 524
(JSR). Attached as Exhibit E.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 6 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 6 of 19


a traditional informant, but rather he is paid to make cases, sometimes under the

direction of a team of agents, and sometimes using his own research and ingenuity.

       Enotiades’s work with the D.E.A. Special Ops allows him to work for different

agencies within the Department of Justice. The government has told us that Mr.

Enotiades has worked with the FBI “squad” responsible for this case beginning in

August 2011, shortly after his testimony in Umeh.5 During this time, he continued

to work for the D.E.A. Special Ops and the Southern District of New York on their

cases.6

    B. Enotiades’s Private Consulting Work

       Mr. Enotiades started a private consulting business with attorneys Rutsel

Martha and Jim Hackney called SLA. 7 Martha is a former INTERPOL General

Counsel and is currently a Partner Fellow at the Lauterpacht Centre for

International Law at Cambridge University and a principal at Lindeborg

Counsellors at Law, a firm specializing in INTERPOL matters. Enotiades told the

government that his first client was Kola Aluko.8 As a consultant, Enotiades claims




5 See, Agent Amato Dec’l ¶ 5.
6 See, e.g. United States v. Vincent Schifano, 18 Mag. 2965, Complaint, attached as Exhibit
F.
7 See, e.g. USAO 3558-20, “At the beginning of CHS's engagement with OMAR, OMAR and
CHS discussed signing a consulting agreement… between OMAR and SLA which was a
consulting company... OMAR paid $15,000 to the consulting team at their engagement.
This included CHS, Jim Hackney and Rutsel Martha.” See also, 3558-18 p.1 Omar
Amanat: “Hi spyros this is Omar‐friend [o]f Rutsel” … Enotiades: “Hello Omar Yes, Rutsel
spoke to me about you…”. 3558 materials are attached, under seal, as Exhibit G.
8 3558-02.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 7 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 7 of 19


to sign individuals up to be ‘sub sources’ for the government, thus shielding them

from prosecution, or assisting them in acquiring a cooperation agreement.

      Mr. Aluko appears to have engaged Enotiades for a variety of reasons,

including ascertaining whether there was an active law enforcement investigation

of Mr. Aluko, aiding him in preventing forfeiture of his property, and eventually

shepherding him towards a cooperation agreement.9 Enotiades admits receiving

payment from Aluko but claimed the payments were for assistance with Aluko’s

“troubles in Nigeria.”10 However, Enotiades repeatedly attempted to bring Aluko

into the FBI and the DEA to “meet with the government.” 11 Enotiades also

mentions another person who had “just signed up to be a confidential source”,

presumably through Enotiades and his consulting firm.12

      Rutsel Martha worked for Mr. Amanat in his litigation against Doronin over

control of Aman resorts. When Omar Amanat was arrested in the instant case, he

began interviewing lawyers to assist him in his defense. Martha introduced Mr.

Amanat to his partner, Mr. Enotiades, and Omar retained their firm to guide him

towards attaining a cooperation agreement or the outright dismissal of his case.



9 3558-02.
10 3558-02. “CHS received payments from ALUKO because ALUKO hired CHS as a
consultant to help with his situation in Nigeria.”
11 See, 3558-21. “CHS later met ALUKO in the Dominican Republic and CHS's contact in
the DEA told CHS that CHS had to get somewhere where he was arrestable.” See also,
3558-05 “CHS talked about ALUKO often. CHS had a good relationship with ALUKO.
ALUKO was willing to meet with the government in person and ALUKO was ready to meet
with the government.”
12 3558-02.
          Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 8 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 8 of 19


         Enotiades is acting as a legal representative and taking money from ‘clients’

to either facilitate the dismissal of their cases or assist them in attaining a 5k

agreement.


     III. Rule 16 Discovery Requested

         The government has alleged that Mr. Amanat and his brother offered to pay

Mr. Enotiades to create a ‘fake bank account’ to show that witnesses for the

government had hidden money or had been bribed by one of Mr. Amanat’s business

associates.

         We have requested discovery and particulars from the government, pursuant

to Local Rule 26.4.13

         The discovery we have received thus far is incomplete and inadequate.

      A. 16(a)(1)(A) Defendant’s Oral Statement

         We request that the government disclose statements that Omar and Irfan

Amanat made allegedly asking Spyros Enotiades to create fraudulent bank

documents.

      B. 16(a)(1)(B) Defendant’s Written or Oral Statement

         The government has provided us with text files that purportedly contain Mr.

Amanat’s statements. Text files are easily manipulated and as such, we request

that the government provide the statements in the government’s standard format



13   See, Exhibit A, Exhibit B.
        Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 9 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 9 of 19


for cell phones – a Cellebrite report. We request that the government conduct a

forensic analysis of Mr. Enotiades’ cellular telephones, including phones which were

wiped or deleted, and provide us with the results of that analysis. Alternately, we

request that the government provide us with the phones themselves so that we can

retain an expert to conduct a forensic analysis. Upon information and belief, the

software required to conduct the analysis, Cellebrite, is available in the S.D.N.Y.

United States Attorney’s office.

     C. 16(a)(1)(E) Documents and Objects

     1. Forensic copies of cell phones and chats. We request that the

       government provide us with forensic copies of Mr. Enotiades’ cell phones,

       including cell phones that Mr. Enotiades wiped or deleted. In its letter on

       September 16, 2019, the Government “agreed to search mobile phones used

       by the CHS in connection with his work for the FBI Prosecution Squad for

       responsive documents.” Instead, the government asked Mr. Enotiades, via

       telephone call, to tell them what was in his cell phones and then provide that

       to it.14 Enotiades stated that he deleted data from his phone. 15 Deleted data

       can be recovered using the Cellebrite program. The government intends to

       use these statements in its case and chief and the statements are material to

       the defense’s case. The text files are insufficient.



14 See, 3558-31 “CHS stated CHS would do an exhaustive search of the phones and accounts
in CHS's possession for the above referenced communications about OMAR.”
15 3558-34. “CHS never backed these phones up and wiped them out to give to BROTHER.”
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 10 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 10 of 19


     2. Backup of hardware. We similarly request the iCloud backup of Mr.

       Enotiades’ devices.16

     3. Bank account numbers and statements. The government has accused

       Mr. Amanat of attempting to pay Mr. Enotiades to create a fake bank

       account. Mr. Enotiades has admitted that Mr. Amanat did in fact pay him

       money, but it appears that he originally attempted to obscure the payments

       by either receiving the money in cash or having checks made out to his wife,

       Luann Porter. We request that the government provide us with bank records

       for all of Mr. Enotiades’ accounts, or at least the account information so that

       we may subpoena those records. This is material to our defense. In its most

       recent letter, the government informed us that it was reviewing bank

       documents from a Santander account in Enotiades’ wife’s name. We are also

       aware of an account at Chase that the government had previously indicated

       it would be reviewing.

     4. Records of payment by the government. We requested records of

       payment to Mr. Enotiades by the government, including from the Treasury

       department. Mr. Enotiades has reported receiving vastly different sums from

       the government at various times throughout his career. In US v. Umeh on

       April 4, 2011, he told the jury he received “1.7 million”; to the New Yorker, he




 3558-34. “CHS started using iCloud to back up CHS' phone in approximately July 2018,
16
when CHS started using an iPhone X.”
         Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 11 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 11 of 19


         claimed more than 6 million, including 2 million for his work on Umeh; and

         in September of this year he told agents Rom and Amato that he made

         “approximately $3.5 million to $4 million from the US Government in

         connection with his work as a confidential source.” 17 These discrepancies are

         material; the amount of money he has been paid is similarly material, as it

         goes to Enotiades’ credibility and motive to lie to secure prosecutions.

      5. Records of communications with government agents. We have

         requested communications between Mr. Enotiades and other agents of the

         government. This could be accomplished in part by providing us with forensic

         reports from Mr. Enotiades’ cellular phones. We also request that the

         government consult with Mr. Enotiades’ handlers from all government law

         enforcement agencies. The government has refused to search for

         communications between Enotiades and government handlers outside of the

         “prosecution team”.18 These items are material to the defense.

      6. Government reports regarding Enotiades. Similarly, we request

         government reports assessing Mr. Enotiades’ work for the Department of

         Justice. Enotiades has had a number of handlers at the DEA Special Ops

         where he has worked for 30 years. Their reports about his credibility are

         relevant and material to the defense. We request documentation of Mr.




17   3558-31.
18   September 16, 2019 Joint letter to the Court Docket # 1031.
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 12 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 12 of 19


       Enotiades’ termination from the DEA in Cyprus. 19 The government is relying

       on Mr. Enotiades’ credibility to substantiate their claim that Mr. Amanat

       hired him to create fraudulent bank documents. The government’s records

       and reports regarding Mr. Enotiades’ credibility are material to the defense.

     7. Communications between Enotiades and Kola Aluko. We also

       requested communications between Mr. Enotiades and Kola Aluko. Aluko

       was a client of Enotiades; Enotiades tasked Mr. Amanat with helping Aluko

       as a part of his “sub source” arrangement. When Mr. Amanat was

       unsuccessful, it appears that Enotiades went to the government with these

       allegations, perhaps as a means of securing revenge or forcing Mr. Amanat’s

       hand in their business dealings. The government has provided us with a tiny

       portion of the communications between Aluko and Enotiades, again in a

       format that is not forensically sound. We request that the government

       produce all communications between Enotiades and Aluko to show Enotiades’

       motivation and that the information come in a format that does not allow Mr.

       Enotiades to delete or withhold information.

     8. Communications with other parties about Omar Amanat. Similarly,

       we requested communications between Mr. Enotiades and other ‘clients’ or

       parties about Omar Amanat, naming specific individuals including Johnny



193558-31. “CHS's relationship as a confidential source with one DEA office was
temporarily suspended. This was related to an office in Cyprus, specifically former DEA
Agent Artemis Papadakis.”
         Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 13 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 13 of 19


         Quaicoe, Vincent Schifano, Marlin Merin, Ricardo Czestopalek, and the

         Russian oligarch, Vladislav Doronin. Additionally, we now request

         communications about Mr. Amanat between Mr. Enotiades and the parties

         referenced in 3558-29 who include: Lakis, Jim Hackney, Jose Agostino,

         Jason, Jim Rogers, Cristian, Johnie, Dino, Israel, Mezey, Roar, Anly, as well

         as communications with the phone numbers written in the notes. 20 The

         government had agreed to search Mr. Enotiades’ phones for responsive

         communications, but instead asked Enotiades to provide them with the

         information. In a subsequent letter, the government objected to our request

         that they themselves search Enotiades’ phones. These items are material to

         the defense.

      9. Communications with Doronin. We have requested communications

         between the government and Kasowitz Benson Torres regarding Mr. Amanat,

         and between Enotiades and Doronin regarding Mr. Amanat. Mr. Doronin was

         a business partner of Mr. Amanat’s whose relationship soured. Doronin is

         represented by Kasowitz Benson Torres in his civil litigation against Mr.

         Amanat. Upon information and belief, Mr. Doronin’s lawyer, Mark Kasowitz,

         has bragged that he is responsible for Mr. Amanat’s incarceration. Doronin

         and Enotiades are in communication. 21



 These names may be spelled wrong, we received pictures of notes and have attempted to figure out the names as
20
well as we can.
21   3558-02 “CHS had access to Doronin.”
       Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 14 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 14 of 19


     10. Documents or notes of communications with Enotiades about Mr.

        Amanat. We have requested any documents or notes of communication

        between Enotiades and other government employees regarding Mr. Amanat.

        Enotiades stated several times that he was meeting various government

        employees, prior to Mr. Amanat’s trial.22 The government has admitted that

        Enotiades spoke with agents who work for the DEA about Mr. Amanat prior

        to his trial. The government has not provided us with notes of those meetings

        or any documents about those meetings and any statements Enotiades has

        previously made about Mr. Amanat. These documents comprise notes of

        Enotiades’ prior statements that are relevant to this case and are material to

        our defense.

     11. Enotiades’ travel. We requested any notes or documents about Enotiades’

        trip to Thailand and Australia. It is clear from the text messages provided by

        the government that Enotiades travelled to Thailand to work on a ‘case’ for

        the government.23 Enotiades told Mr. Amanat that Amanat’s funding of

        Enotiades’ trip to Thailand was part of Mr. Amanat’s “substantial

        assistance”, for the purposes of attaining a 5K agreement. The government



22 See, e.g., USAO_TUZMAN_0350086: 3/21/17 3:52:00 PM. “I will know if your case is part
of the agenda or your name is mentioned... will update you when I know.” See also, Id. at
8/7/17, 10:13:22 PM El Griego: I had to come to Long Island to see John re you and K cases
because now I feel the pressure and must rush…”
23 USAO_TUZMAN_0350086. “[4/5/17, 11:34:18 AM] El Griego: Hi Just arrived in Bangkok
Will be meeting one last time with the target tonight. Everything is very good so far. I will
know if 100% after this.” See also, 3558-16.
         Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 15 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 15 of 19


         has claimed that they are “unaware of any additional communications with

         the CHS concerning a trip to Thailand or Australia in the spring of 2017,” but

         has refused to inquire of Enotiades’ handlers at the DEA who oversaw the

         trip.”24 These documents are material to our defense.

      12. Enotiades’ role in signing up cooperators. We request procedures and

         documentation about the process Enotiades uses to sign up ‘sources’ or ‘sub

         sources’ for the federal government. The government has responded, “the

         CHS was never directed to open any FBI ‘sub sources’.” We are asking for

         documents and information about how the Department of Justice guides

         Enotiades or people like Enotiades in their work. Enotiades has worked for

         the government for three decades and appears to sell his ability to turn

         people in to sub sources for the federal government. We are requesting

         information about how the government navigates this obviously fraught

         ethical tightrope. Is Enotiades free to sign up anyone as a source or sub

         source? When and why does he decide to disclose his actions to the

         government? Is he allowed to take any amount of money from people looking

         to avoid prosecution, receive a deferred prosecution agreement or cooperation

         agreement? How many sub sources has Mr. Enotiades signed up? What is

         the procedure he follows for signing up sub-sources?




24   See, Gov Letter Sep 16, Dkt. 1031
      Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 16 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 16 of 19


   13. Payments for consulting work. We request any bank account records or

      methods of payment that Mr. Enotiades has received for payment from sub

      sources.


 IV. Scope of prosecution team

      In our initial discovery letter, we requested a variety of records concerning

Mr. Enotiades’ history of work for the government and any information about

Enotiades which could be used to impeach his credibility. The government agreed to

provide any such information, but it refused to provide information that was outside

the personal possession of the individual FBI agents, postal inspectors, and

prosecutors assigned to the underlying case, United States v. Tuzman. This narrow

understanding of its responsibility is inappropriate in this case.

      Enotiades has been working with this particular FBI squad for the past eight

years. During this time, Enotiades has continued to work for the DEA as he has

done for thirty years. Enotiades works for the DEA Special Ops Division, an elite

group tasked with coordinating multi agency investigations, including the FBI.

      Enotiades has been handsomely rewarded for his work for the government.

Mr. Amanat’s constitutional right to a fair trial does not turn on whether Enotiades

is paid via 1099 or W2 - on whether he is classified as an agent or a confidential

human source. A career informant should be bound by the same ethical constraints

that bind other members of law enforcement. He is a member of this prosecution
      Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 17 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 17 of 19


team, he has an eight-year history with the other members of the team, and he has

worked with this FBI squad for almost a decade.

      This case turns on Enotiades’ credibility. It is not in dispute that Mr. Amanat

hired Enotiades to assist him in his defense. The issue in dispute is whether Mr.

Amanat tasked Enotiades with creating a fake bank account that would show that

Robyn Smyth had hidden money from the government. The government will rely on

Enotiades’s testimony, and there are significant questions about his credibility and

his motivation in making these allegations at this late date.

      “The prosecution's affirmative duty to disclose evidence favorable to a

defendant can trace its origins to early 20th-century strictures against

misrepresentation.” Kyles v. Whitley, 514 U.S. 419, 432 (1995). “The individual

prosecutor has a duty to learn of any favorable evidence known to the others acting

on the government's behalf in the case, including the police.” Id. At 437.

      Enotiades is now clearly acting on the government’s behalf in this case and

the government has a duty to learn of any favorable evidence known to him,

regardless of whether he personally shares that knowledge with the individual

prosecutors assigned to this case. In other words, the government cannot rely on

Enotiades’ word alone. It has a duty to uncover information that he knows, even if

Enotiades does not disclose that information when initially questioned by the other

members of the trial team. The government cannot shield itself from its obligations

pursuant to Brady, and Giglio, by pretending that Enotiades is the equivalent of a
      Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 18 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 18 of 19


one-time street level narcotics informant. Mr. Amanat’s right to a fair trial does not

turn on the Department of Justice’s internal determination of the appropriate

employment status of the people who work for it. It cannot use the employment

status of the people on its own team to limit the scope of discovery, including

materials which should be produced pursuant to Brady and Giglio.

      Of course, the government is not in all cases required to consult with the

entirety of the federal government. See, e.g. United States v. Avellino, 136 F.3d 249

(3d.Cir. 1998). But as here, where the government is aware that Enotiades has

worked under the guidance and direction of the Special Ops Division of the DEA for

thirty years and knows the identities of its handlers, Enotiades prior statements to

members of law enforcement about Mr. Amanat are material and appropriate for

discovery. There are questions about Enotiades’ credibility and instead of acquiring

and providing records, the government has blithely asked Enotiades to essentially

provide them with information which would serve to undermine his own credibility.

His motive to minimize his own misconduct is obvious.

      Mr. Enotiades’ responses to the government, translated from agents to 302s,

are at times bizarre. For example, the government agreed, in our joint letter to the

Court to ask Enotiades about “All cases in which the CHS has been instructed by

Government agencies to create fake bank accounts.” In response, the 302 reads like

a middle school logic puzzle: “CHS never created a fake bank account in CHS's true

name. CHS never went into a bank to create a fictitious account.” 3558-33. The
         Case 1:15-cr-00536-PGG Document 1042 Filed 11/15/19 Page 19 of 19
Honorable Paul G. Gardephe
United States v. Omar Amanat, 15 Cr. 536 (PGG)
Page 19 of 19


intimation being that Enotiades has created fake bank accounts in names other

than his true name and that he created these accounts in some manner other than

going into a bank.

         Enotiades admitted to the government that he was “temporarily suspended”

from work with the DEA, but the government never asked any follow-up

questions.25 The government has not provided any further information about this

suspension. We request any documents relating to this suspension.


     V. Conclusion

         For the foregoing reasons, we request that the Court order the government to

expand its search for documents and materials beyond its narrow definition of

‘prosecution team’ and provide Mr. Amanat with the discovery he needs to defend

these allegations.


                                                 Kind regards,


                                                 /s/

                                                 Grainne E. O’Neill
                                                 Abraham J. Hassen
                                                 Attorneys for Omar Amanat


cc: AUSAs via ECF and Email




25   3558-31.
